EXHIBIT 10.31

 

WAIVER AGREEMENT

 

WAIVER AGREEMENT (this “Waiver Agreement”), dated as of December 23, 2010, with
respect to the AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”),
dated as of June 30, 2001, between Plains All American GP LLC, a Delaware
limited liability company (the “Company”), and Greg L. Armstrong (the
“Employee”).

 

RECITALS:

 

A.           Capitalized terms not otherwise defined in this Waiver
Agreement are used with the meanings ascribed to such terms in the Agreement or,
if not defined in the Agreement, with the meanings ascribed in the Fifth Amended
and Restated Limited Liability Company Agreement of the Company (the “LLC
Agreement”).

 

B.             Section 8(d)(ii) of the Agreement provides that if the Employee
shall terminate his employment upon a Change in Control of the Company pursuant
to clause (D) of Section 7(d)(i), then the Employee will be paid a lump sum
amount.

 

C.             A transaction was consummated in August 2005 pursuant to which
the membership interest in the Company then owned by Sable Investments, L.P. was
sold to the other owners of membership interests in the Company.  Vulcan Energy
Corporation, through a subsidiary thereof (together, “Vulcan Energy”) purchased
a portion of the membership interests being sold (the “Vulcan Purchase”),
resulting in the ownership by Vulcan Energy of a Percentage Interest in excess
of 50% of the total Membership Interests in the Company.

 

D.            The Company and the Employee acknowledged, pursuant to a Waiver
Agreement, dated as of August 12, 2005, between the Company and Vulcan Energy,
that the Vulcan Purchase constituted a Change in Control of the Company and
Employee executed a waiver of rights (the “Initial Waiver”) otherwise resulting
from such Change in Control, contingent on Vulcan Energy’s continuing compliance
under an ancillary Excess Voting Rights Agreement (“EVRA”), dated as of
August 12, 2005, between the Company and Vulcan Energy;

 

E.              The Initial Waiver lapses under certain circumstances, including
a subsequent Change in Control or the termination of the EVRA by Vulcan Energy.

 

F.              A transaction is contemplated pursuant to which Vulcan Energy
will sell all or substantially all of its Membership Interest in the Company to
new and existing owners (the “Vulcan Sale”) and, in conjunction therewith,
terminate the EVRA.

 

G.             The Company and the Employee wish to clarify and agree with
respect to the effect of the Vulcan Sale under the Agreement.

 

--------------------------------------------------------------------------------


 

WAIVER

 

In that regard, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Employee hereby agree as
follows:

 

1.   Acknowledgement of Change in Control. The Company and the Employee both
acknowledge that the proposed Vulcan Sale would terminate the EVRA, terminate
the Initial Waiver and constitute a Change in Control as defined in
Section 7(d) of the Agreement, and that without this Waiver Agreement, Employee
would have the power under the Initial Waiver and Section 7(d) of the Agreement
to terminate his employment (the “Termination Power”) and, having done so, would
have the right to the lump sum payment contemplated by Section 8(d)(ii) of the
Agreement (the “Payment Right”) and, upon such termination without Cause or for
Good Reason, the Employee shall immediately vest in any and all unvested
long-term incentive arrangements outstanding under the 1998 Long-Term Incentive
Plan or the 2005 Long-Term Incentive Plan.

 

2.   Waiver. Subject to the terms and conditions contained herein, the Employee
waives his Termination Power and Payment Right (the “Waiver”), in each case only
with respect to (i) the Vulcan Sale and (ii) the termination of the EVRA.  The
Waiver shall not apply to any future purchases or sales of membership interests
in the Company or changes in affiliate status among Members.

 

3.   Allocation of Membership Interests. The Waiver is contingent upon and will
be effective upon the execution by the Members, Vulcan Energy, Plains AAP, L.P.
and the purchasers in the Vulcan Sale of the Transaction Agreement (as defined
in the LLC Agreement).

 

4.   Termination of Waiver. The Waiver will terminate, and a Change in Control
will be deemed to have occurred coincident with, (a) any termination of the EVRA
coupled with a failure to consummate the transactions contemplated by the
Transaction Agreement, (b) any occurrence that causes an allocation of
Membership Interests in the Company that, as of the consummation of the Vulcan
Sale, differs substantially from that contemplated by the Transaction Agreement,
or (c) any event that would otherwise constitute a Change in Control. In
addition, notwithstanding anything contained herein to the contrary, if the
Employee is terminated for any reason other than for Cause within two years of
the execution of this Waiver Agreement, the Waiver will be deemed to have
terminated on the date immediately preceding such termination or notice of such
termination, a Change in Control will be deemed to have occurred as of such date
and the Employee will be paid the lump sum payment contemplated by
Section 8(d)(ii) of the Agreement as if the Employee had terminated his
employment for Good Reason following a Change in Control.  In addition, upon
such termination without Cause or for Good Reason, the Employee shall
immediately vest in any and all unvested long-term incentive arrangements
outstanding under the 1998 Long-Term Incentive Plan or the 2005 Long-Term
Incentive Plan.

 

2

--------------------------------------------------------------------------------


 

5.   Limited Waiver. The Waiver is limited to the effects of the Vulcan Sale,
and does not waive any other provisions of the Agreement nor the effects of any
past, present or future transaction or event constituting a Change in Control
(or any other Good Reason), including without limitation any other direct or
indirect purchase or sale of any portion of the Membership Interest in the
Company or changes in Affiliate status among Members.

 

6.   No other Changes to Agreement. Other than the Waiver as described herein,
the Agreement remains in full force and effect.

 

7.   Notice. For the purpose of this Waiver Agreement, notices and all other
communications provided for in this Waiver Agreement must be in writing and will
be deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
parties at their addresses set forth below, or to such other addresses as either
party may have furnished to the other in writing in accordance herewith except
that notices of change of address will be effective only upon receipt.

 

 

If to the Company:

 

 

 

Plains All American GP LLC

 

333 Clay Street

 

Houston, Texas  77002

 

Attention:  Secretary

 

 

 

If to the Employee:

 

 

 

Greg L. Armstrong

 

322 Tynebrook

 

Houston, TX  77024

 

8.   Miscellaneous. No provisions of this Waiver Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  The validity, interpretation, construction and performance of
this Waiver Agreement shall be governed by the laws of the State of Texas.

 

9.   Entire Agreement. This Waiver Agreement contains the entire understanding
of the parties in respect of its subject matter and supersedes all prior oral
and written agreements and understandings between the parties with respect to
such subject matter.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Waiver Agreement as of the
date first above written.

 

 

 

PLAINS ALL AMERICAN GP LLC

 

 

 

 

By:

/s/ Tim Moore

 

 

Tim Moore

 

Title:

Vice President

 

 

 

 

 

 

 

GREG L. ARMSTRONG

 

 

 

 

 

/s/ Greg L. Armstrong

 

 

Employee

 

4

--------------------------------------------------------------------------------